Exhibit 10.30
AMENDED AND RESTATED LICENSE AGREEMENT
          THIS AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”) is made
and entered into effective as of January 1, 2008 (the “Effective Date”), by and
between Bio Control Medical (B.C.M), Ltd., an Israeli company (“Bio Control”),
and American Medical Systems, Inc., a Delaware corporation (“AMS”).
Recitals
          A. Bio Control and AMS are parties to that certain Asset Purchase
Agreement dated April 26, 2006 (the “Asset Purchase Agreement”), pursuant to the
terms of which AMS purchased certain assets of Bio Control’s Urology Business,
as defined therein, excluding certain intellectual property rights that were
subject to the terms of a related original License Agreement by and between Bio
Control and AMS dated April 26, 2006 (the “License Agreement”).
          B. Subsequent to entering into the License Agreement, Bio Control and
AMS determined that it is in their best interests to transfer certain patents
and patent applications originally licensed to AMS under the License Agreement,
to AMS, with AMS granting to Bio Control certain license rights therein, as
reflected in a Non-Binding Memorandum of Understanding, dated September 25,
2007, between Bio Control and AMS (the “Memorandum of Understanding”).
          C. Bio Control and AMS wish to amend and restate the License Agreement
in its entirety exclusively on the terms and conditions provided in this
Agreement.
Agreement
          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual representations, warranties, covenants and agreements contained herein,
the parties hereto agree as follows:
1. Definitions.
(a) “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such other Person.
(b) “AMS Patents” means those patents and patent applications listed on
Exhibit B hereto.
(c) “AMS Patent Rights” as used in this Agreement means each and all of the
following: (i) all right, title and interest of AMS and its Affiliates in the
AMS Patents and any patents issuing on any patent applications, including any
reissues, re-examinations, provisionals, divisionals, continuations and
continuations-in-part, and extensions thereof; and (ii) any corresponding
foreign patents or patent applications related or claiming priority thereto, in
each case to the extent not already included in the AMS Patents or in the
Transferred Intellectual Property (as defined in the Asset Purchase Agreement).
(d) “Bio Control Patents” means all of Bio Control’s patents and patent
applications as in existence on April 26, 2006, including, but not limited to,
those listed on Exhibit A hereto.
(e) “Bio Control Patent Rights” as used in this Agreement means each and all of
the following: (i) all right, title and interest of Bio Control and its
Affiliates in the Bio Control Patents and any patents issuing on any patent
applications, including any reissues, re-examinations, provisionals,
divisionals, continuations and continuations-in-part, and extensions thereof;
and (ii) any corresponding foreign patents or patent applications related or
claiming priority thereto, in each case to the extent not already included in
the Bio Control Patents.
(f) “Confidential Information” means any information that is disclosed in any
tangible form and is clearly labeled or marked as confidential, proprietary or
its equivalent, and any information that is disclosed orally or visually, is
designated confidential, proprietary or its equivalent at the time of its
disclosure and is reduced to writing and clearly marked or labeled as
confidential, proprietary or its equivalent within thirty (30) days of
disclosure, including, without limitation, any non-public information of a
disclosing party or its Affiliates, and any scientific or technical data,
know-how or expertise of a disclosing party or its Affiliates that relates to a
Licensed Product of such disclosing party or its Affiliates (whether existing at
or

 



--------------------------------------------------------------------------------



 



after the Effective Date); provided, however, that “Confidential Information”
shall not include information that (i) was in the receiving party’s possession
or was known to it prior to its receipt from the disclosing party; (ii) is or
becomes public knowledge without the fault of the receiving party; (iii) is or
becomes rightfully available on an unrestricted basis to the receiving party
from a source other than a party owing an obligation of confidentiality to the
disclosing party; or (iv) becomes available on an unrestricted basis to a third
party from the disclosing party or from someone acting under its control.
(g) “AMS Field of Use” means the field of urology, gynecology, colorectal
disorders, sexual dysfunction and related pelvic disorders.
(h) “Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.
(i) “Intellectual Property Rights Licensed to AMS” means the following: (i) the
Bio Control Patent Rights; (ii) the Urology Business Information; and (iii) all
copyrights, trade secrets, know-how and other proprietary rights related
thereto.
(j) “Intellectual Property Rights Licensed to Bio Control” means the following:
(i) the AMS Patent Rights and (ii) all copyrights, trade secrets, know-how and
other proprietary rights related thereto.
(k) “Licensed Intellectual Property Rights” means the Intellectual Property
Rights Licensed to Bio Control or the Intellectual Property Rights Licensed to
AMS, as the case may be.
(l) “Licensed Products” means a Licensed Product of Bio Control or a Licensed
Product of AMS, as the case may be.
(m) “Licensed Products of AMS” means any product or device that is developed,
designed, modified, improved, manufactured, used, imported, sold or offered for
sale by AMS in the AMS Field of Use that (x) in the absence of this Agreement,
would infringe one or more Valid and Enforceable Claims of the Bio Control
Patent Rights or (y) would infringe one or more Valid and Enforceable Claims of
the patent rights included in the Transferred Intellectual Property (as defined
in the Asset Purchase Agreement).
(n) “Licensed Products of Bio Control” means any product or device that is
developed, designed, modified, improved, manufactured, used, imported, sold or
offered for sale by Bio Control, any licensee of or transferee from Bio Control
outside the AMS Field of Use that, in the absence of this Agreement, would
infringe one or more Valid and Enforceable Claims of the AMS Patent Rights.
(o) “Licensee” means Bio Control or AMS in its capacity as licensee under
Section 2(a) or Section 2(b), as the case may be.
(p) “Licensor” means Bio Control or AMS in its capacity as licensor under
Section 2(a) or Section 2(b), as the case may be.
(q) “Net Sales” means AMS’, or, in the case of any sublicensee, the
sublicensee’s properly recognized consolidated aggregate net sales of Licensed
Product during the royalty period provided in Section 3 hereof, calculated in
accordance with generally accepted accounting principles in the U.S.A.
consistently applied by AMS in accordance with its audited revenue recognition
policies, reduced by the allowance for bad debts recorded related to the
revenue. Whenever a Licensed Product is sold as part of a bundled product, the
“Net Sales” for the Licensed Product resulting from such sale of such bundled
product shall be the product of (X) the net revenues reported by AMS or its
Affiliate or a sublicensee, whichever is applicable, for such bundled product
multiplied by (Y) a fraction, the numerator of which is the per unit average
selling price of such Licensed Product and the denominator of which is the sum
of the aggregate per unit average selling prices of all products, including the
Licensed Product, included in such bundled product.
(r) “Patent Rights” means the Bio Control Patent Rights or the AMS Patent
Rights, as the case may be.
(s) “Person” means an individual, corporation, partnership, limited liability
company, association, trust, estate or other entity or organization, including a
Governmental Authority.

 



--------------------------------------------------------------------------------



 



(t) “Software” means all the series of instructions and algorithms which operate
the miniaturo™ Bio Control Device and physician programmer.
(u) “Source Code” means the series of statements written in human-readable
computer programming language which, when complied into machine-readable format,
constitute the Software.
(v) “Urology Business Information” means the following business information and
related records as in existence on the date hereof to the extent used in or
applicable to the Urology Business:
(i) documentation related to the design, validation, and production of the
miniaturo™ current model of Bio Control Device, physician programmer,
stimulation lead, system accessories, test fixtures and manufacturing fixtures;
(ii) documentation related to the assembly of Bio Control Devices, including:
(A) process flow charts, process standard operating procedures (SOPs),
(B) copies of all equipment drawings and manuals, (C) calibration records for
all equipment and other fixed assets; (D) sterilization cycle validation
reports, (E) drawing of molds needed to manufacture parts for the miniaturo™,
(F) floor plan and equipment list for a facility capable of performing the
manufacturing steps of the miniaturo™ currently performed by Bio Control, and
(G) floor plan, equipment list and software list for a facility capable of
performing the development process currently performed by Bio Control;
(iii) lists of vendors and suppliers, including addresses and telephone numbers,
if possible, and a breakdown of purchases by vendor or supplier;
(iv) details of expected cost of goods sold and other manufacturing costs for
Bio Control’s current model of Bio Control Device;
(v) draft marketing material (posters, procedure video, etc.);
(vi) lists of third party software used by Bio Control;
(vii) all of Bio Control’s preclinical and clinical data, including animal
studies, and human clinical data, descriptions of protocols, adverse event
reports, study reports and database copies (in printed or electronic format), as
well as a list of investigational sites and principal investigators;
(viii) all regulatory documents, including submissions, registrations and
licenses;
(ix) all Software, including Source Code; and
(x) all invention records created by internal and external personnel not
otherwise included in the Purchased Assets, as defined in the Asset Purchase
Agreement.
(w) “Valid and Enforceable Claim” with respect to any patent claim means an
issued claim that has not expired or been rendered invalid or unenforceable by a
court of competent jurisdiction or other Governmental Authority from which no
appeal can be taken.
(y) “Patents” means the AMS Patents or the Bio Control Patents, as the case may
be.
2. License; Information Access.
(a) Bio Control License Grant. Bio Control hereby grants to AMS and its
Affiliates an exclusive (excluding inter alia BioControl), worldwide,
irrevocable (except as provided in Section 4 below) fully transferable and
assignable, right and license (including the right to grant sublicenses), under
the Intellectual Property Rights Licensed to AMS, solely within the AMS Field of
Use, to develop, design, modify, improve, make, have made, use, import, offer to
sell and sell Licensed Products of AMS. AMS hereby acknowledges that Bio Control
is the sole and exclusive owner of all right, title and interest in and to the
Intellectual Property Rights Licensed to AMS. Except as set forth in this
Agreement, AMS shall not have any right, title or interest in or to the
Intellectual Property Rights Licensed to AMS. AMS’ license to the Source Code
and Software includes the right to use, modify, sublicense, and create
derivative works of the Source Code and Software.
(b) AMS License Grant. AMS hereby grants to Bio Control and its Affiliates an
exclusive (excluding

 



--------------------------------------------------------------------------------



 



inter alia AMS), worldwide, irrevocable, fully transferable and assignable,
royalty-free, right and license (including the right to grant sublicenses),
under the Intellectual Property Rights Licensed to Bio Control, solely outside
the AMS Field of Use, to develop, design, modify, improve, make, have made, use,
import, offer to sell and sell Licensed Products of Bio Control. Bio Control
hereby acknowledges that AMS is the sole and exclusive owner of all right, title
and interest in and to the Intellectual Property Rights Licensed to Bio Control.
Except as set forth in this Agreement, Bio Control shall not have any right,
title or interest in or to the Intellectual Property Rights Licensed to Bio
Control.
(c) Sublicenses and Cross-licenses. Both Licensees may grant sublicenses and
cross-licenses under their respective Licensed Intellectual Property Rights and
under each Licensee’s name without the prior written consent of, or payment of
any consideration to, the respective Licensor. In addition, Licensee may grant
sublicenses and cross-licenses under the Licensed Intellectual Property Rights
to develop, design, modify, improve, make, have made, use, import, offer to sell
and sell the Licensed Products without the prior written consent of Licensor.
(d) Copying and Access; Destruction. Commencing upon execution and delivery of
this Agreement and as requested from time to time thereafter, Bio Control will
provide AMS with lists and other reasonable details of the data comprising the
Urology Business Information, and will provide AMS with access to and, if
requested, true and correct copies (at Bio Control’s expense) of such Urology
Business Information in such format(s) as AMS may request. Bio Control will
provide AMS with at least ninety (90) days prior notice of its intention to
destroy or otherwise dispose of any Urology Business Information, during which
time AMS may request and Bio Control will provide AMS with access to, copies of,
or possession of original versions of, any such information.
(e) Patent Assignment. Concurrently with the execution of this Agreement, Bio
Control will assign to AMS the AMS Patents listed on Exhibit B-3 by an
assignment in the form attached as Exhibit C. The AMS Patents listed in B-3 do
not include the AMS Patents listed in Exhibits B-1 and B-2, which Bio Control
has already assigned to AMS prior to the date hereof. Beginning as of the date
hereof, AMS will bear all costs associated with the AMS Patents, including costs
of prosecution, issuance fees, and maintenance and annuity fees.
3. Royalties; Audits; Expenses.
(a) Percentage Royalty. Commencing upon April 26, 2006, and for a period of ten
(10) years thereafter or, if earlier, upon the expiration or termination of this
Agreement, AMS shall pay to Bio Control, or its designee, a royalty equal to the
percentage of Net Sales set forth below during each of AMS’ fiscal periods set
forth below (subject to appropriate adjustment for any subsequent change in AMS’
fiscal year

          Fiscal Period   Royalty Rate
2006 through 2009          
    6 %
2010 through 2012
    5 %
2013 through 2016
    4 %

(b) Sublicense Royalty. In addition to the percentage royalty set forth in
Section 3(a) above, AMS shall pay or cause its Affiliate to pay royalties to Bio
Control based upon Net Sales of any Licensed Product by sublicensees at the same
rate set forth in Section 3(a) above; provided, however, no royalties shall be
paid in connection with any sublicense granted by AMS pursuant to any exercise
of its authority under Section 6(c) in a case of infringement of a patent or
other intellectual property right owned by a third party by reason of the use of
the Patent Rights in the manufacture, use or sale of the Licensed Products..
(c) Payments. During the royalty period, AMS shall deliver to Bio Control, no
later than forty-five (45) days following the end of each fiscal quarter of AMS,
a royalty payment for the preceding fiscal quarter, accompanied by a reasonably
detailed report, setting forth the royalty calculations for the quarter to which
the payment relates.
(d) Books and Records. AMS agrees to keep substantially complete and accurate
books of account and records covering all transactions relating to this
Agreement. All such books of account and records shall be

 



--------------------------------------------------------------------------------



 



kept available for at least two (2) years after the termination or expiration of
this Agreement.
(e) Audit Rights. Bio Control may cause an audit to be made of those books and
records of AMS as necessary to review and audit any statements delivered
pursuant to Section 3(c) hereof. Such audit shall be conducted only by an
independent certified accountant selected by Bio Control and reasonably
acceptable to AMS, after prior written notice to AMS and shall be conducted
during regular business hours at AMS’ offices and in such a manner so as not to
interfere with AMS’ normal business activities. AMS shall permit such
accountant, during normal business hours, to have reasonable access to, and to
examine and make copies of, those books and records of AMS as are necessary to
review and audit the calculation in question. Neither Bio Control nor such
accountant will have the right to review or audit any other books and records of
AMS. In no event shall more than one audit be conducted, nor shall the records
supporting any statements be audited more than once for the same purpose. In the
event any such audit reveals any discrepancy less than five percent (5%) of the
applicable Net Sales for any consecutive twelve (12) months, Bio Control shall
pay for the reasonable third party costs and expenses of such audit. In the
event any such audit reveals any discrepancy greater than or equal to five
percent (5%) of the applicable Net Sales for any consecutive twelve (12) months,
AMS shall pay for the reasonable third party costs and expenses of such audit.
(f) Expenses. Unless otherwise specifically set forth herein, all fees, costs
and expenses incurred by a Licensee in developing, manufacturing, promoting,
marketing and selling its Licensed Products or otherwise incurred under this
Agreement shall be borne solely by such Licensee.
4. Term and Termination.
(a) Term. The term of this Agreement shall commence on the Effective Date and
shall remain in force, unless terminated earlier in accordance with
Section 4(b), until the last to expire of the Patent Rights.
(b) Termination. Notwithstanding the provisions of Section 4(a), this Agreement
may be terminated in accordance with the following provisions
(i) AMS may terminate this Agreement immediately if all of the Intellectual
Property Rights Licensed to AMS, including, without limitation, the Bio Control
Patent Rights, have been rendered invalid or unenforceable by a court of
competent jurisdiction or other Governmental Authority from which no appeal can
be taken.
(ii) Either party may terminate this Agreement upon an arbitration award
(pursuant to the dispute resolution procedure referenced in Section 9(c)) below,
finding that the other party is in material breach of this Agreement and the
breaching party’s failure to comply with the terms of such order (including
payment of damages) within ninety (90) days after entry of the award.
(c) Rights and Obligation on Termination. In the event of termination or
expiration of this Agreement for any reason, the parties shall have the
following rights and obligations:
(i) AMS shall remain responsible for any payment due to Bio Control that has
accrued prior to the effective date of such termination or expiration, except if
all of the Bio Control Patent Rights have been held to be invalid, in which case
no payments shall be owed.
(ii) The licenses granted to the Licensees under Sections 2(a) and 2(b) above
shall immediately terminate and be of no further force and effect; provided,
however, that if this Agreement expires by its terms in accordance with
Section 4(a), the licenses granted to Licensees under Sections 2(a) and 2(b)
shall continue indefinitely with respect to all Licensed Intellectual Property
Rights except the Patent Rights.
(iii) Sections 4(c), 7, 8 and 9 shall survive any termination or expiration of
this Agreement. In addition, Section 3(e) shall survive for a period of two
(2) years from the date of termination or expiration of this Agreement
(iv) Licensee, its Affiliates and any sublicensees shall be permitted to sell
any inventory of the Licensed Products on hand at the effective date of such
termination or expiration, provided that no provision of this Agreement shall
prevent Licensee, its Affiliates or sublicensees from selling the

 



--------------------------------------------------------------------------------



 



Licensed Products after termination or expiration of this Agreement if the
relevant Patent Rights have expired.
5. Option to File Continuing Applications. Each party (the “Filing Party”) shall
have the right to file U.S. patent applications (“Other Party Applications”)
claiming priority from one or more of the Patents assigned to or under an
obligation to be assigned to the other party (the “Other Party”), subject to the
following terms and conditions: (i) the Filing Party shall (a) bear all costs
associated with the filing and prosecution of the Other Party Application and
the issuance and maintenance of any patent that issues therefrom; (b) be
responsible for the prosecution of the Other Party Application; (c) keep the
Other Party apprised of all proceedings concerning prosecution of the Other
Party Application before the US Patent and Trademark Office (the “USPTO”) by
electronic access or by providing copies of correspondence and official actions
within ten (10) days of receipt thereof from the USPTO; by providing the Other
Party copies of all correspondence, filings and responses to official actions at
least thirty (30) days in advance of the deadline for any such filing with the
USPTO; and by providing the Other Party with an opportunity to comment; and
(d) consult with the Other Party before carrying out any filing in the USPTO
with respect to the Other Party Application; (ii) the Other Party shall have the
right to object to the future filing of any Other Party Application, or to the
carrying out of any filing in the USPTO, in whole or in part, with respect to an
Other Party Application that the Other Party reasonably believes may adversely
affect the Other Party’s rights in any other applications or patents assigned to
or under an obligation to be assigned to the Other Party and the party proposing
to file the Other Party Application shall refrain filing the proposed Other
Party Application upon any such objection by the Other Party ; (iii) the Other
Party Application shall be assigned to the Other Party, and any patent that
issues from the Other Party Application shall remain assigned to the Other
Party; and (iv) this right to file Other Party Applications shall not be
applicable if the number of continuing applications that may be filed is limited
by US law or USPTO rules. Notwithstanding subsection (iv) above, if the number
of continuing applications or Requests for Continued Examination (“RCEs”) that
may be filed is limited by US law or USPTO rules, AMS shall have the right,
subject to subsections (i)-(iii) above, to file half of the maximum permitted
number of continuing applications claiming priority from US Application
10/538,521, and half of the maximum permitted number of RCEs available to US
Application 10/538,521 and its continuing applications, with any fractional
number of continuing applications or RCEs being rounded down to next lower
integer, including zero if applicable. The parties agree that US Application
11/932,579 [docket numbers STC 63142 and A92.12-0039], filed October 31, 2007,
shall be an Other Party Application.
6. Patent Prosecution and Infringement.
(a) Licensed Rights. With respect to the Patent Rights only, each Licensor shall
(i) pay when due all maintenance and annuity fees for its respective Patent
Rights; (ii) be responsible for the prosecution of its respective Patent Rights
before the applicable examining authority; (iii) consult with Licensee regarding
in which foreign countries Licensee desires patent protection; and (iv) keep
Licensee apprised of all proceedings concerning prosecution of the Licensor’s
Patent Rights before the applicable examining authority by electronic access or
by providing copies of correspondence and official actions within ten (10) days
of receipt thereof from any such examining authority; by providing Licensee
copies of all correspondence, filings and responses to official actions at least
thirty (30) days in advance of the deadline for any such filing with such
authorities; and by providing Licensee with an opportunity to comment. If
Licensee’s comments are related to arguments made to advance prosecution of any
claim related to the AMS Field of Use, in the case of AMS, or outside the AMS
Field of Use, in the case of Bio Control, Licensor shall not unreasonably refuse
to take into account such input in its response to the official action. If
Licensor (i) elects not to prosecute; (ii) desires to abandon any patent
applications included in the definition of the Licensed Intellectual Property
Rights; (iii) desires not to maintain any patent or patent application included
in the definition of Patent Rights; or (iv) does not desire to file a patent
application in any foreign country in which Licensee has expressed an interest,
it shall so notify Licensee in writing allowing sufficient time for Licensee to
(w) assume the prosecution of any such patent application prior to any
abandonment thereof; (x) prevent any actual abandonment of any patent or patent
application; (y) make maintenance and annuity fee payments in advance of any
abandonment thereof; and (z) file patent applications in foreign countries of
Licensee’s choice. Licensor shall assign its rights to Licensee in any such
patent or patent application filed outside of the US, and Licensee shall have
the right to prosecute and

 



--------------------------------------------------------------------------------



 



maintain such patent or patent application in its own name at its own expense.
Any such patent or patent application filed in the US shall remain assigned to
Licensor, who will cooperate at Licensee’s expense and at Licensee’s complete
discretion with the prosecution and maintenance of such patent. Licensee’s
complete discretion shall be subject to the following obligations: (i) to keep
the Licensor apprised of all proceedings concerning prosecution of the Other
Party Application before the US Patent and Trademark Office (the “USPTO”) by
electronic access or by providing copies of correspondence and official actions
within ten (10) days of receipt thereof from the USPTO; by providing the Other
Party copies of all correspondence, filings and responses to official actions at
least thirty (30) days in advance of the deadline for any such filing with the
USPTO; and by providing the Other Party with an opportunity to comment; and to
take into account any objections of the Licensor to actions which Licensor
reasonably believes may adversely affect the Licensor’s rights in any other
applications or patents assigned to or under an obligation to be assigned to the
Licensor. Licensee will have an exclusive, irrevocable, fully paid up, license
to exploit such patent or patent application in the country in which the
application or patent was filed in the AMS Field of Use, in the case of AMS, or
outside the AMS Field of Use, in the case of Bio Control, with the full right to
sublicense. Licensee and Licensor shall cooperate fully with each other to
execute all necessary documentation to enable each party to perform its duties
and exercise its rights under the terms of this Section 6(a). All out of pocket
costs to Licensor arising out of fulfillment of a specific, written request of
Licensee pursuant to this subsection shall be borne by Licensee, so long as
Licensee has approved such expenses in advance.
(b) Infringement.
(i) With respect to the Patent Rights only, when information comes to the
attention of Licensor or Licensee to the effect that any of the Patent Rights
have been or are threatened to be infringed by a third party, Licensor or
Licensee, as the case may be, shall notify the other party in writing of any
such infringement or threatened infringement of which it becomes aware. If such
infringement or threatened infringement relates to any Patent Rights within the
AMS Field of Use, in the case of AMS, or outside the AMS Field of Use, in the
case of Bio Control, Bio Control or AMS, as the case may be, shall have the
initial right but not the obligation to take action to stop such infringement or
otherwise enforce its rights. In the event Bio Control or AMS, as the case may
be, takes no action to stop such infringement within ninety (90) days of
notifying the other partying in writing of the infringement or threatened
infringement or within ninety (90) days of it otherwise becoming aware of such
infringement, Bio Control, as Licensor, or AMS, as Licensor, shall have the
right to commence an action against such infringement, at its own expense and in
its own name. The party controlling any such action is referred to below as the
“Controlling Party” and the other party, with respect to such action, as the
“Cooperating Party.”
(ii) The Cooperating Party shall cooperate with the Controlling Party in any
action, suit or proceeding brought under Section 6(b)(i). If a Controlling Party
determines that it is necessary or desirable for a Cooperating Party to join any
such suit, action or proceeding, the Cooperating Party shall, at the Controlling
Party’s expense, execute all documents and perform such other acts as may be
reasonably required. If the Controlling Party initiates suit hereunder it shall
have the exclusive right to employ counsel of its own selection and to direct
and control the litigation or any settlement thereof (subject to the penultimate
sentence hereof), shall pay all of the Cooperating Party’s reasonable, out of
pocket costs, if any, promptly upon the Controlling Party’s receipt of a request
for reimbursement (accompanied by sufficient supporting documentation). Subject
to such reimbursement of the Cooperating Party’s reasonable, out-of-pocket
expenses, the Controlling Party shall be entitled to reimburse itself out of any
sums recovered in such suit or in settlement thereof for all costs and expenses,
including reasonable attorneys’ fees, necessarily involved in the prosecution of
such suit, and any funds that shall remain from said recovery shall be used to
reimburse the Cooperating Party for all of its other reasonable costs and
expenses, in addition to the out-of-pocket costs already reimbursed, necessarily
involved in its participation in such suit, and any balance remaining thereafter
shall be distributed to the Controlling Party subject, in the case of a Licensee
as Controlling Party, to the royalty obligations herein. In any such action, the
Cooperating Party shall, at it own expense, have the right to non-controlling
participation through counsel of its own selection. If the Controlling Party
desires to settle such claim or suit, it shall first give the Cooperating Party
written notice of the terms of the proposed

 



--------------------------------------------------------------------------------



 



settlement and the Cooperating Party shall have the right to approve or reject
such proposal. The failure of the Cooperating Party to respond in writing to a
notice of settlement within fifteen (15) business days following the giving of
such notice by the Controlling Party shall automatically constitute an approval
of the terms of the proposed settlement contained therein.
(c) Action Against Licensee. At the request of Licensee, Licensor will cooperate
with Licensee in the defense of any suit, action or proceeding against Licensee,
or any Affiliate or sublicensee of Licensee, alleging the infringement of a
patent or other intellectual property right in the manufacture, use or sale of
the Licensed Products. Licensee shall give Licensor prompt notice of the
commencement of any such suit, action or proceeding or claim of infringement and
shall furnish to Licensor a copy of each communication relating to the alleged
infringement. Licensor hereby grants to Licensee the right to exclusive control
of the defense of any such suit, action or proceeding and the exclusive right to
compromise, litigate, settle or otherwise dispose of any such suit, action or
proceeding and shall provide all information and assistance necessary to defend
or settle any such suit, action or proceeding. Licensee shall have the right to
join Licensor as a defendant, if necessary or desirable, and Licensor shall join
in any such action and shall execute all documents and take all other actions,
including giving testimony, which may reasonably be required in connection with
the defense of such suit, action or proceeding. Each party shall have the right
to be represented by counsel of its own selection, at its own expense, in the
defense of any suit under this Section 6(c). Notwithstanding the foregoing, Bio
Control’s sole and exclusive financial obligations arising out of any claim for
infringement of any third party Intellectual Property rights are set forth in
the Indemnification provisions of Section 5.6 of the Asset Purchase Agreement,
and AMS shall have no financial obligations to Bio Control arising out of any
claim for infringement of any third party Intellectual Property rights under the
AMS Patent Rights.
7. Confidentiality. Bio Control and AMS agree that Section 4.1
(“Confidentiality”) of the Asset Purchase Agreement is incorporated by reference
herein and shall apply to all information disclosed in the performance of this
Agreement, provided that, in addition to the respective rights to use, and
restrictions on each party’s use of, the Urology Business Information pursuant
to the exclusive licenses granted in Sections 2(a) and 2(b), above:
(a) AMS will treat the Urology Business Information as the Confidential
Information of Bio Control outside of the AMS Field of Use, and, subject to the
exceptions and exclusions in Section 4.1(c) of the Asset Purchase Agreement,
will not disclose the Urology Business Information for any purpose outside of
the AMS Field of Use or to any Person for the use, or intended use, by such
Person outside of the AMS Field of Use;
     (b) AMS will treat the Urology Business Information as the Confidential
Information of Bio Control within the AMS Field of Use, and, subject to the
exceptions and exclusions in Section 4.1(c) of the Asset Purchase Agreement,
will not disclose the Urology Business Information for any purpose within the
AMS Field of Use or to any Person for the use, or intended use, by such Person
within of the AMS Field of Use; and
     (c) Each party will treat the Urology Business Information as confidential
and proprietary, and will protect the Urology Business Information from
disclosure using same degree of care that it uses to protect its other, similar
confidential and proprietary information (but in any event no less than
commercially reasonable care, including requiring execution and delivery of
appropriate confidentiality and non-disclosure agreements prior to any permitted
disclosure).
8. Additional Grant. Bio Control and AMS hereby agree to disclose to each other,
the filing of any and all patent applications (including all patents issuing on
such applications) covering electrical stimulation technology during a period
from April 26, 2006, through April 26, 2009, subject to renewal for successive
two (2) year terms thereafter, to the extent mutually agreed in writing by the
parties prior to the end of the initial term or any renewal term, as the case
may be. Bio Control and AMS agree that each will use good faith and commercially
reasonable efforts (including after such period) to negotiate and enter into one
or more non-exclusive license agreements with one another for all patent
applications disclosed during the period, (i) granting AMS rights to any such
patent applications filed by Bio Control during such period within the AMS Field
of Use; and (ii) granting Bio Control rights to any such patent applications
filed by AMS during such period outside of the AMS Field of Use. In all cases,
such license agreements will

 



--------------------------------------------------------------------------------



 



provide for royalty payments at a rate that is commercially reasonable,
commensurate with the value accorded by the parties, but not to exceed six
percent (6%). Either party may terminate the parties’ obligations to disclose
patent applications and to negotiate or to continue any ongoing negotiations
under this Section 8 by notice to the other party following a Change in Control
(as defined in the Asset Purchase Agreement) of either party, provided that such
notice is given within thirty (30) days following the effective date of: (i) the
Change in Control, if the termination notice is given by the party undergoing
the Change in Control; or (ii) notice of the Change in Control given pursuant to
the following sentence, if the termination notice is given by the party not
undergoing the Change in Control. Each party covenants and agrees to provide the
other with notice of any Change in Control no later than two (2) business days
following the effective date of the Change in Control.
9. Miscellaneous.
(a) Assignment; Change in Control. Neither party may assign or otherwise
transfer its rights and obligations under this Agreement without the prior
written consent of the other party, except to an Affiliate or any successor in
interest of all or substantially all of the business of such party, whether by
merger, operation of law, assignment, purchase or otherwise, and except that a
Licensee may grant any sublicenses in accordance with Section 2(c). Any
prohibited assignment shall be null and void. All terms and conditions of this
Agreement shall be binding on and inure to the benefit of the successors and
permitted assigns of the parties. Notwithstanding the foregoing, this Agreement
shall not be assignable upon a Change in Control of Bio Control (by operation of
law or otherwise) unless the party(ies) acquiring control execute and deliver,
and upon any Change in Control Bio Control shall cause such parties to execute
and deliver, an agreement, in the form attached as Exhibit D, acknowledging AMS’
exclusive license hereunder, including AMS’ rights in the Urology Business
Information.
(b) Relationship. This Agreement shall not constitute either party as the legal
representative, partner, joint venturer or agent of the other party hereto, nor
shall either party have the right or authority to assume, create, or incur any
liability or any obligation of any kind, express or implied, against or in the
name of or on behalf of the other party hereto.
(c) Dispute Resolution. The parties agree that all disputes, of whatever nature,
arising hereunder shall be finally settled pursuant to Article 6 of the Asset
Purchase Agreement.
(d) Entire Agreement; Waiver and Release. This Agreement constitutes the entire
agreement between the parties hereto relative to the subject matter hereof, and
supersedes any and all prior agreements, written or oral, between the parties
relating to such subject matter including but not limited to the License
Agreement and the Memorandum of Understanding.
(e) Amendments. No modifications or amendments of any of the terms hereof shall
be valid or binding unless made in writing and signed by Bio Control and AMS.
(f) Waiver. No waiver of any breach of any provision of this Agreement shall
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any other provision hereof, and no waiver shall be effective unless made in
writing.
(g) Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) if personally delivered,
when so delivered, (b) if given by facsimile, once such notice or other
communication is transmitted to the facsimile number specified below and
electronic confirmation is received; or (c) if sent through an overnight
delivery service in circumstances to which such service guarantees second day
international delivery, the second day following being so sent:
If to Bio Control:

                    To:   Bio Control Medical (B.C.M), Ltd.
3 Geron St.
Yehud 56100
Israel
Attn: Chief Executive Officer
Fax: +972-3-6322125

 



--------------------------------------------------------------------------------



 



With a copy to:
Sanford T. Colb & Co.
P.O.B. 2273,
Rehovot, Israel
Attn: Sanford T. Colb, Esq.
Fax: +972 8 9 454556
If to AMS:

                    To:   American Medical Systems, Inc.
10700 Bren Road West
Minnetonka, Minnesota 55343
Attn: Chief Executive Officer Fax: (612) 930-6695

With a copy to:
Oppenheimer Wolff & Donnelly LLP
3300 Plaza VII
45 South Seventh Street
Minneapolis, Minnesota 55402
Attn: Thomas A. Letscher, Esq.
Fax: (612) 607-7100
Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
individual for whom it is intended. Any party may change the address to which
notices, requests, demands, claims and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.
(h) Severability. If any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, the remaining provisions
of this Agreement shall remain in full force and effect. Further, should any
provision of this Agreement be deemed unenforceable by virtue of its scope, such
provision shall be deemed limited to the extent necessary to render the same
enforceable.
(i) Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of New York (regardless of the laws
that might otherwise govern under applicable principles of conflicts of law).
(j) Headings. The headings of sections and subsections of this Agreement have
been inserted for the convenience of reference only and shall in no way restrict
or otherwise modify the terms of this Agreement.
(k) Counterparts. This Agreement may be signed in any number of counterparts and
the signatures delivered by facsimile, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated License Agreement effective as of the Effective Date.

            BIO CONTROL MEDICAL (B.C.M), LTD.
      By:   /s/ Ruth Alon         Name:   Ruth Alon        Title:   Director   
          By:   /s/ Yosef Gross         Name:   Yosef Gross        Title:  
Director        AMERICAN MEDICAL SYSTEMS, INC.
      By:   /s/ John F. Nealon         Name:   John F. Nealon        Title:  
Senior Vice President, Business Development     

SIGNATURE PAGE
LICENSE AGREEMENT

 